DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 14, 17, 22, and 24-25), in the reply filed on 10/19/2021, is acknowledged.
A Markush search for Applicants’ elected species of “magnesium chloride” adjuvant retrieved applicable 102 and 103 prior art against claims 1-2.  Therefore, the search will not be extended unnecessarily to additional species of “adjuvant” in/for/during this Office Action following Markush search practice.  See “SEARCH 6” in enclosed search notes; SEARCH 6 is summary of STIC-/Expert generated structure and text search using Registry and Caplus databases of STN.
A review of the “SEARCH 6” search results by inventor and assignee/owner name did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor and assignee/owner name within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
A double patent and prior art search/review has only been conducted for “magnesium chloride” adjuvants (Applicants’ elected species of “adjuvants”) of base claims 1-2 and not for the full scope of “adjuvants” of claims 1-2 in accordance with Markush search practice.
The Markush search of the elected species “magnesium chloride” reads on claims 1-9, 14, 17, 22, and 24-25.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
The next Office Action can properly be made FINAL if:
(1)	Applicants fail to overcome any rejection in this First Action on the Merits; and/or 
(2)	Applicants overcome the prior art rejection(s), below, and an extended Markush search retrieves new prior art or double patent art against a new (not previously rejected) species of “adjuvant”; and/or 
(3)	Applicants’ claim amendments necessitate new rejection(s).  MPEP 803.02(III)(D) applies here.
Current Status of 16/674,755
This Office Action is responsive to the amended claims of October 19, 2021.
Claims 1-9, 14, 17, 22, and 24-25 have been examined on the merits.  Claims 1-2, 14, and 24 are original.  Claims 3-9, 17, 22, and 25 are previously presented.  
Priority
Applicants identify the instant application, Serial #:  16/674,755, filed 11/05/2019, as a U.S. Non-Provisional patent application, which claims priority from the following U.S. Provisional Applications:  62/820,582, filed 03/19/2019; and 62/756,322, filed 11/06/2018.
The instant claims find support in U.S. 62/756,322 (filed 11/06/2018).  Therefore, the effective filing date of the instant application is:  November 6, 2018.
Claim Objections
Claim 3 is objected to for containing both “The” and “A” at the beginning of the claim.  Normally, a dependent claim should begin with -- The -- and not “A”.
Claims 8 and 14 are objected to for lacking periods at the end of the claims/sentences.  Please place a period at the end of each of claim 8 and 14 to render moot this objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-8
Claim 3 recites the limitation "post a subcutaneous injection" in the last line.  There is insufficient antecedent basis for this limitation in the base claim 2 or within claim 3.
As drafted, the reference to “subcutaneous injection” renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since the artisan is left to wonder how/where “subcutaneous” finds antecedent basis within claim 3 itself or within base claim 2.  Base claim 2 just contains “intramuscular administration”.
This rejection also applies to claims 6 and 8 since these claims reference claim 3 but do not remedy the rationale underpinning the rejection of claim 3.
Similarly, Applicants are asked to check claim 8, drawn to “onset of opioid antagonistic action”, which lacks antecedent basis to claims 2-3, drawn to “mean time to maximum plasma concentration”, and revise claim 8 so it depends from claim 1.
This rejection will be rendered moot once Applicants delete “subcutaneous” and replace it with -- intramuscular -- to match base claim 2.
Claim 7 recites the limitation "onset of opioid antagonistic action of about 5 minutes or less post intramuscular injection to a subject experiencing an opioid agonist overdose".  There is insufficient antecedent basis for this limitation in the base claim 2 since claim 2 is only drawn to “mean time to maximum plasma concentration of nalmefene of about 2.0 hr or less post an intramuscular administration to a population of healthy subjects”.
As drafted, the limitation, above, of claim 7 renders the metes and bounds of claim 7 undefined (hence rendering claim 7 indefinite) since the artisan is left to wonder where the antecedent basis is to "onset of opioid antagonistic action of about 5 minutes 
This rejection will be rendered moot by canceling claim 7 or revising claim 7 so that claim 7 depends on claim 1 and not claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 3, drawn to “subcutaneous injection” fails to further limit base claim 2, drawn to “intramuscular administration” (last line—both claims 2 and 3) since “intramuscular administration” is distinct from “subcutaneous injection”, absent evidence on the record to the contrary.
This rejection also applies to claims 6 and 8 since these claims reference claim 3 but do not remedy the rationale underpinning the rejection of claim 3.
claim 8, drawn to “onset of opioid antagonistic action”, which fails to further limit claim 3, drawn to “mean time to maximum plasma concentration”.  Please revise claim 8 so it depends from claim 1.
This rejection will be rendered moot once Applicants delete “subcutaneous” and replace it with -- intramuscular -- to match base claim 2.
Dependent claim 7, drawn to "onset of opioid antagonistic action of about 5 minutes or less post intramuscular injection to a subject experiencing an opioid agonist overdose", fails to further limit base claim 2, which is drawn to “mean time to maximum plasma concentration of nalmefene of about 2.0 hr or less post an intramuscular administration to a population of healthy subjects”.
This rejection will be rendered moot by canceling claim 7 or revising claim 7 so that claim 7 depends on claim 1 and not claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Prior Art Rejections
In the event the phrases “absorption enhancing amount of” (claims 1-2) and “wherein the formulation provides a time to onset of opioid antagonistic action of less than 5 minutes post administration via an intramuscular or subcutaneous injection to a subject experiencing an opioid agonist overdose” (claim 1) and “wherein the formulation provides a mean time to maximum plasma concentration of nalmefene of about 2.0 hours or less post an intramuscular administration to a population of healthy subjects” 
Alternatively, an obviousness rejection with primary reference LEVINE and secondary reference OPIANT (below) follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 17, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
LEVINE (U.S. 2004/0180916 A1).

The reference LEVINE teaches a parenteral formulation (para [0096]) comprising a therapeutically effective amount of nalmefene (para [0008]) or a pharmaceutically acceptable salt thereof (para [0008]) and a parenterally acceptable adjuvant (para [0063]).  Thus, LEVINE anticipates claims 1-8 (claims 3-8 just contain further limitations of the phrases/limitations deemed to be inherently taught properties/functions per MPEP 2112.01(I) and (II) - explanation, below).
Furthermore, LEVINE teaches nalmefene hydrochloride (para [0037], thereby teaching claim 17).

Furthermore, LEVINE anticipates claims 22 and 24 as it teaches a drug delivery system comprising a syringe (para [0112]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14, 17, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over:
LEVINE (U.S. 2004/0180916 A1), 
in view of:
OPIANT (WO 2018/093666 A1).

The instant claims are drawn to a parenteral formulation comprising a therapeutically effective amount of nalmefene or a pharmaceutically acceptable salt thereof and a parenterally acceptable adjuvant.  Furthermore, the adjuvant is claimed as absorption enhancing”.  Moreover, the parenteral formulation is described as:  (1) “providing a time to onset of opioid antagonistic action of less than 5 minutes post administration via an intramuscular or subcutaneous injection to a subject experiencing an opioid agonist overdose” and (2) “providing a mean time to maximum plasma concentration of nalmefene of about 2.0 hours or less post an intramuscular 

Determining the scope and contents of the prior art:
The reference LEVINE teaches a parenteral formulation (para [0096]) comprising a therapeutically effective amount of nalmefene (para [0008]) or a pharmaceutically acceptable salt thereof (para [0008]) and a parenterally acceptable adjuvant (para [0063]).
Furthermore, LEVINE teaches that the adjuvant is “absorption enhancing” (para [0114]).  LEVINE teaches nalmefene hydrochloride (para [0037], thereby teaching claim 17).  Furthermore, LEVINE teaches claims 22 and 24 as it teaches a drug delivery system comprising a syringe (para [0112]).
Moreover, LEVINE teaches that the parenteral formulation is released into the blood stream over a period of 15 minutes, 30 minutes, 1 hour, 2 hours, 4 hours, 6 hours, 8 hours, 10 hours, 12 hours, or 24 hours (para [0010]).

The reference OPIANT teaches a composition comprising a therapeutically effective amount of nalmefene (“Abstract”) or a pharmaceutically acceptable salt thereof (para [0011]) and a tonicity agent (para [0086]), which includes “magnesium chloride” (para [0086]) (teaches claim 14).  Although OPIANT does not explicitly teach “adjuvant”, it teaches that the tonicity agents, of which “magnesium chloride” is an alternative embodiment, modifies the osmolality of a formulation to render it isotonic (which aides absorption and thus is interpreted as equivalent to the instant claimed claim 9 since it underscores that adjuvants enhance absorption).  Furthermore, OPIANT explicitly teaches a mean time to maximum plasma concentration (Tmax) of nalmefene about 2.0 hours post an intramuscular administration” (helps to reject claim 2) (see paragraph [0488]).  Furthermore, OPIANT para [0100] teaches 16% w/v nalmefene and 1.2% isotonicity agent (para [0086] defines as “magnesium chloride”), which is 17.2% w/v nalmefene hydrochloride, which falls within broad range of claim 25 and thereby teaches claim 25.

Ascertaining the differences between the prior art and the claims at issue:
	Although LEVINE teaches a parenteral formulation (para [0096]) comprising a therapeutically effective amount of nalmefene (para [0008]) or a pharmaceutically acceptable salt thereof (para [0008]) and a parenterally acceptable adjuvant (para [0063]), LEVINE does not explicitly teach “providing a time to onset of opioid antagonistic action of less than 5 minutes post administration via an intramuscular or subcutaneous injection to a subject experiencing an opioid agonist overdose” as required by claim 1 or “providing a mean time to maximum plasma concentration of nalmefene of about 2.0 hours or less post an intramuscular administration to a population of healthy subjects” as required by claim 2.
	Furthermore, although OPIANT teaches a composition, it does not teach a “parenteral” (emphasis) formulation as is required by the instant claims.  Moreover, although OPIANT explicitly teaches a mean time to maximum plasma concentration (Tmax) of about 2.0 hours post an intramuscular administration” (see paragraph [0488]) of claim 2, it does not teach “providing a time to onset of opioid antagonistic action of 

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of parenteral formulations comprising nalmefene and absorption enhancing adjuvants useful to reverse opioid poisoning and possesses the technical knowledge necessary to make adjustments to the formulations to optimize/enhance the pharmacokinetic properties of the formulations and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of nalmefene parenteral formulations and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references LEVINE and OPIANT.
	The artisan would find it obvious before the effective filing date of the claimed invention to combine the teachings of LEVINE with OPIANT to arrive at the claimed invention.
	The artisan would be motivated to combine LEVINE, drawn to a parenteral formulation comprising nalmefene and an absorption enhancing adjuvant with OPIANT, drawn to a composition (no explicit “parenteral”) comprising nalmefene and an 
	The artisan would expect that by combining LEVINE with OPIANT, the same nalmefene/adjuvant formulations from one reference (OPIANT) would be available as parenteral formulations (per LEVINE) since the formulations of LEVINE are otherwise identical to OPIANT.  Moreover, the Tmax properties from OPIANT (mean time to maximum plasma concentration (Tmax) of about 2.0 hours post an intramuscular administration” (see paragraph [0488])) would also be expected to translate/carry-over to the parenteral formulation of LEVINE, thereby arriving at the instant invention of claim 2, since the formulations of LEVINE and OPIANT are otherwise identical.
	Furthermore, the artisan would be motivated to arrive at claim 1’s “providing a time to onset of opioid antagonistic action of less than 5 minutes post administration via an intramuscular or subcutaneous injection to a subject experiencing an opioid agonist overdose” since LEVINE teaches that the parenteral formulation is released into the blood stream over a period of 15 minutes, 30 minutes, 1 hour, 2 hours, 4 hours, 6 hours, 8 hours, 10 hours, 12 hours, or 24 hours (para [0010]).  This is interpreted as “time to onset of opioid antagonistic action”/reversal of opioid poisoning (claim 1).
	The artisan would expect that the 5 minutes or less time it takes to experience reversal of opioid poisoning of claim 1 would naturally be arrived at by the artisan experimenting with optimum variables (routine optimization of variables) in light of the teachings of LEVINE para [0010], above, and since LEVINE teaches that absorption rates of the formulation can be varied (para [0061]) and teaches selection of absorption In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
	Therefore, the combination of references teaches claims 1-2.
	The same motivation and expectation to arrive at optimum times (see argument for arriving at invention of claim 1, above) would thereby teach/render obvious the claim 4, which is just a variation (and further limitation) of claim 1.
Similarly, the artisan would be motivated to and expected to experiment with optimum mean Tmax and would arrive at the inventions of claims 3 and 5-8 which are variations (further limitations) of claim 2.  See MPEP 2144.05(II)(A).

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625